office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b04 jpbaumgarten postf-106359-11 uilc date date to reid m huey associate area_counsel large business international from christina m glendening assistant to the branch chief branch office of associate chief_counsel income_tax accounting subject conflicting state law classifications of exchange properties in sec_1031 transactions this memorandum responds to your request for advice dated date issue how do state law characterizations of property as real or personal affect whether the property is of like_kind for purposes of sec_1031 of the internal_revenue_code conclusions federal_income_tax law rather than state law controls whether exchanged properties are of like_kind for purposes of sec_1031 under the income_tax regulations of sec_1031 properties are generally of like_kind if they are of the same nature and character state law property classifications while relevant for determining if property is real or personal_property are not determinative of whether properties are of the same nature and character rather all facts and circumstances should be considered in determining whether properties are of the same nature and character and thus are of like_kind facts case a natural_gas pipeline in state a constructed along a right of way on real_property that is classified as personal_property in state a is exchanged for a state b postf-106359-11 natural_gas pipeline that is constructed along a right of way on real_property and that is classified as real_property in state b the right of ways associated with the exchanged pipelines in state a and state b are also exchanged case a steam turbine attached as a fixture in a state a land improvement a building as a component of a system for the commercial production of electricity that is treated as real_property in state a is exchanged for a steam turbine attached as a fixture in a state b land improvement as a component of a system for the commercial production of electricity that is treated as personal_property in state b the land and buildings associated with the steam turbines in both state a and state b are also exchanged case a steam turbine that is attached as a fixture in a state a land improvement a building as a component of a system for the commercial production of electricity and that is treated as real_property in state a is exchanged for raw land in state b the land and building associated with the steam turbine were also exchanged as part of the transaction case a steam turbine that is attached as a fixture in a state a land improvement a building as a component of a system for the commercial production of electricity and a state a natural_gas pipeline constructed along a right of way on real_property both treated as real_property in state a are exchanged for a state b natural_gas pipeline constructed along a right of way on real_property and that is identical in all material physical respects to the state a natural_gas pipeline that is treated as personal_property in state b the land buildings and right of ways associated with the steam turbine and pipelines were also exchanged as part of this transaction applicable law and analysis sec_1031 of the code provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1_1031_a_-1 of the regulations provides that the words like_kind have reference to the nature or character of the property and not to its grade or quality one kind or class of property may not under sec_1031 be exchanged for property of a different kind or class the fact that any real_estate involved is improved or unimproved is not material for that fact relates only to the grade or quality of the property and not to its kind or class sec_1_1031_a_-1 provides examples of exchanges of property of a like_kind stating that no gain_or_loss is recognized if a taxpayer exchanges property held for productive use in his trade_or_business together with cash for other_property of like_kind for the same use such as a truck for a new truck or a passenger_automobile for a new postf-106359-11 passenger_automobile to be used for a like purpose or a taxpayer who is not a dealer in real_estate exchanges city real_estate for a ranch or farm or exchanges a leasehold of a fee with years or more to run for real_estate or exchanges improved real_estate for unimproved_real_estate or a taxpayer exchanges investment_property and cash for investment_property of a like_kind the earliest clear authority for the principle that state law is determinative of the classification of property rights as real or personal is in morgan v commissioner 309_us_424 as amended on denial of rehearing see also aguilino v united_states 363_us_509 in morgan the supreme court specifically acknowledged that state law creates legal interests and rights morgan pincite in addition a number of cases use state law real_property and personal_property classifications in determining whether exchanged property is of like_kind for example in 122_f2d_181 5th cir the 5th circuit determined that a mineral right is real_property under louisiana state law and thus of like_kind to other real_property similarly in 126_tc_261 the tax_court determined that under new mexico law coal supply contracts constituted real_property interests and were of like_kind to the relinquished gold mine see also 20_tc_192 which held that a taxpayer’s transfer of a fee interest in property in exchange for timber cutting rights in property is not an exchange of like_kind property because the tax_court held the timber cutting rights to be personal_property some may argue that property classified as real_property in state a cannot be of like_kind to property classified as personal_property in state b we disagree although the above-cited opinions in crichton peabody and oregon lumber include discussions of state law characterizations the courts relied on more than just the state law classifications in their analysis of whether the exchanged properties are of like_kind the court in oregon lumber stated the following it is our conclusion that the right to cut and remove standing timber is so intrinsically different from a fee in land that an exchange of one for the other is not an exchange of property within the predecessor of sec_1031 the right to cut and remove is transient and depends upon the affirmative action of the holder of that right the fee is permanent and depends only on the original grant t c pincite thus the court considered not just state law classifications but also whether the properties were substantially_similar or substantially different similarly the tax_court in peabody citing to sec_1_1031_a_-1 stated that in making a like-kind determination consideration should be given to the respective interests in the physical properties the nature of the title conveyed the rights of the parties the duration of the interests and any other factor bearing on the nature or character of the properties as distinguished from the grade and quality t c pincite moreover the supreme court in morgan supra noted the importance of federal_law by stating that federal revenue acts designate what interests or rights so created shall be taxed and federal_law must prevail no matter what name is given the interest or right by state law id pincite postf-106359-11 other cases also demonstrate that the sec_1031 like-kind determination is a question of federal_law rather than state law for example 24_tc_818 revd 241_f2d_78 5th cir revd sub nom commissioner v p g lake inc held that carved-out oil payments although characterized as real_property under state law are not of like_kind to a fee interest_in_real_property in clemente inc v commissioner tcmemo_1985_367 an eight acre parcel of land was held not of like_kind to gravel extraction rights on other_property see also revrul_68_331 1961_1_cb_352 interest in producing mineral lease is of like_kind to improved ranch and revrul_55_749 1955_2_cb_295 perpetual water rights are of like_kind to land sec_48 sec_263a and sec_1245 of the internal_revenue_code and the regulations thereunder are informative as to whether property is real or personal for federal_income_tax purposes for example sec_1_263a-8 of the regulations provides in part that real_property includes land unsevered natural products of land buildings and inherently permanent structures sec_1_263a-8 describes inherently permanent structures as including property that is affixed to real_property and that will ordinarily remain affixed for an indefinite period of time such as swimming pools roads bridges tunnels telephone poles power generation and transmission facilities permanently installed telecommunications cables broadcasting towers oil_and_gas pipelines derricks and storage equipment sec_1_263a-8 generally provides that machinery that is not a structural_component of an inherently_permanent_structure is not real_property while machinery that is a structural_component to a building or inherently_permanent_structure is real_property sec_1_48-1 of the regulations provides in part that for purposes of sec_1_48-1 the term tangible_personal_property means any tangible_property except land and improvements including structural_components of such buildings or structures it further provides that production machinery printing presses transportation and office equipment contained in or attached to a building constitutes tangible_personal_property for purposes of the credit allowed by sec_38 also a gasoline pump hydraulic car lift or automatic vending machine although annexed to the ground shall be considered as tangible_personal_property finally sec_1245 provides that sec_1245 property is any property which is or has been subject_to depreciation under sec_167 and which is either personal_property or other tangible_property used as an integral part of certain activities including manufacturing production or extraction electrical energy gas water or sewage disposal service relying solely on state property classifications can lead to absurd results and would make federal tax law dependent on state laws and state policies for example a conclusion that the exchange of identical pipelines as in case is not an exchange of like-kind_property merely because of a conflict in the classification of property between the states where the pipelines happen to located would be difficult to justify factors and considerations used by states to classify property as real or personal such as postf-106359-11 revenue considerations or other state law policies are generally irrelevant to the federal tax law question of what is of like_kind further some states classify property as real for some purposes and personal for others if state laws were determinative this would raise the question of to which purpose federal tax law should look accordingly state law property classifications are not determinative of whether property is of like_kind rather the service should consider all facts and circumstances including state law and federal tax law classifications as appropriate in case whether the natural_gas pipelines are deemed to be realty or personalty for state or federal tax law purposes does not override the basic nature and character of the property involved the natural_gas pipelines are of the same nature and character and are of like_kind for purposes of sec_1031 in addition the natural_gas pipelines should be treated as real_property because they are inherently permanent structures that are affixed to real_property that will ordinarily remain for an indefinite period of time and they are transferred as part of the land to which they are affixed thus the pipelines are of the same nature and character as land and improvements or other real_property therefore in applying sec_1_1031_j_-1 relating to exchanges of multiple properties the natural_gas pipelines in this case should be treated as real_property and included in the real_property exchange_group in case the steam turbines in both state a and state b are of the same nature and character and therefore of like_kind the steam turbines as machinery used in the commercial production of electricity and not as structural_components are personal_property therefore the steam turbines in state a and state b are of like_kind but should not be a treated as part of the real_property exchange_group when applying sec_1_1031_j_-1 in case a steam turbine in state a is not of the same nature and character as raw land in state b therefore the steam turbine and the raw land exchanged are not of like_kind also as in case the steam turbine should not be treated as real_property and should not be treated as part of the real_property exchange_group when applying sec_1_1031_j_-1 in case the steam turbine and the natural_gas pipeline the taxpayer exchanges are not of like_kind however the exchanged natural_gas pipelines are of like_kind in addition as in case the natural_gas pipelines should be treated as real_property and part of the real_property exchange_group when applying sec_1_1031_j_-1 as in case steam turbines should be treated as personal_property and thus should not be included as part of the real_property exchange_group pursuant to sec_6110 of the code this document may not be used or cited as precedent please call if you have further questions
